 



Exhibit 10.21.3
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     This Amendment No. 2 to Credit Agreement (this “Agreement”) dated as of
January 31, 2008 is made by and among INTERSECTIONS INC., a Delaware corporation
(the “Company”), the Subsidiaries of the Company party hereto (together with the
Company, the “Borrowers” and each a “Borrower”), BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States (“Bank of America”), in its capacity as administrative agent for the
Lenders (as defined in the Credit Agreement (as defined below)) (in such
capacity, the “Administrative Agent”), and each of the Lenders signatory hereto.
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of July 3, 2006 (as
heretofore amended, as hereby amended and as from time to time hereafter further
amended, modified, supplemented, restated, or amended and restated, the “Credit
Agreement”; capitalized terms used in this Agreement not otherwise defined
herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Borrowers a
term loan facility and a revolving credit facility, including a subfacility for
letters of credit; and
     WHEREAS, pursuant to Section 2.01(a) of the Credit Agreement, the Lenders
made a term loan to the Borrowers on the Closing Date in a principal amount of
$15,000,000 (the “Initial Term Loan”); and
     WHEREAS, the Company has entered into that certain Membership Purchase
Agreement (“Purchase Agreement”) with Citibank (South Dakota), N.A. (the
“Seller”) dated as of January 31, 2008, whereby the Company is purchasing
certain assets of the Seller related to its credit monitoring product (the
“Purchase Transaction”; the Purchase Agreement, together with all other
instruments, documents and agreements entered into in connection with the
Purchase Transaction are collectively referred to herein as the “Purchase
Transaction Documents”); and
     WHEREAS, in order to finance, in part, the Purchase Transaction, the
Borrowers have requested that the Lenders make an additional term loan advance
to the Borrowers on the date hereof in a principal amount of $16,611,111.14
pursuant to Section 2.01(a) (as amended hereby) (the "Additional Term Loan”);
and the Lenders are willing to make the Additional Term Loan on and subject to
the terms and conditions set forth in this Agreement; and
     WHEREAS, in order the accommodate the Borrowers, the Lenders are willing to
amend the Credit Agreement, among the other amendments contained herein, to
provide for the Additional Term Loan, and the Lenders are willing to effect such
amendments on the terms and conditions contained in this Agreement;
     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:
          (a) Section 1.01 is amended as follows:
(i) Each of the following definitions shall be added in its appropriate
alphabetical order:
“Additional Term Loan” shall have the meaning set forth in the recitals to the
Second Amendment.
“Excess Cash Flow” means, for any fiscal year of the Company and its
Subsidiaries on a consolidated basis, the excess (if any) of (a) Consolidated
EBITDA for such fiscal year over (b) the sum (for such fiscal year) of
(i) Consolidated Interest Charges actually paid in cash by the Borrower and its
Subsidiaries, (ii) scheduled principal repayments, to the extent actually made,
of Term Loans pursuant to Section 2.07(b) and other Indebtedness of the Borrower
permitted by Section 7.03(e), (iii) all income taxes actually paid in cash by
the Company and its Subsidiaries, and (iv) capital expenditures actually made by
the Company and its Subsidiaries in such fiscal year.
“Initial Term Loan” shall have the meaning set forth in the recitals to the
Second Amendment.
“Second Amendment” means that certain Amendment No. 2 to Credit Agreement dated
January 31, 2008 among the Borrowers, the Administrative Agent and the Lenders
party thereto.
“Second Amendment Date” means January 31, 2008.
(ii) The definition of “Borrowing” is replaced with the following definition:
“Borrowing” means any of (i) the advance of a Term Loan on the Closing Date or
Second Amendment Date, as applicable, pursuant to Section 2.01, or (ii) a
Revolving Borrowing, as the context may require.
(iii) The definition of “Term Loan” is replaced with the following definition:
“Term Loan” means, prior to the Second Amendment Date, the Initial Term Loan,
and on and after the Second Amendment Date, the Initial Term Loan and the
Additional Term Loan, collectively.
(iv) The definition of “Term Loan Facility” is replaced with the following
definition

2



--------------------------------------------------------------------------------



 



“Term Loan Facility” means the term loan facility described in Section 2.01
providing for advances of the Term Loan to the Borrowers by the Term Loan
Lenders.
(v) The definition of “Revolving Credit Maturity Date” is replaced with the
following definition:
“Revolving Credit Maturity Date” means December 31, 2011.
(vi) The definition of “Term Loan Maturity Date” is replaced with the following
definition:
“Term Loan Maturity Date” means (a) December 31, 2011 or (b) such earlier date
upon which the Outstanding Amounts under the Term Loan Facility, including all
accrued and unpaid interest, are paid or required to be prepaid in full in
accordance with the terms hereof.
     (b) Sections 1.07(a) and (b) are amended by replacing the reference to
“Section 6.12(b) and (c)“in such Sections with a reference to “Sections 6.12(a),
(b) and (c).”
     (c) Section 2.01 is amended by replacing such Section in its entirety with
the following:
     “2.01 Term Loan. (a) Subject to the terms and conditions of this Agreement,
each Term Loan Lender severally agrees to make an advance to the Borrowers of
its Applicable Term Loan Percentage of (i) the Initial Term Loan on the Closing
Date and (ii) the Additional Term Loan on the Second Amendment Date. The
principal amount of the Term Loan outstanding hereunder from time to time shall
bear interest and the Term Loan shall be repayable as herein provided. No amount
of the Term Loan repaid or prepaid by the Borrowers may be reborrowed hereunder,
and other than the advance of the Initial Term Loan on the Closing Date or the
Additional Term Loan on the Second Amendment Date, there shall be no other
advances under the Term Loan Facility.
     (b) Each Term Loan Lender shall, pursuant to the terms and subject to the
conditions of this Agreement, make the amounts its Applicable Term Loan
Percentage of the Term Loan available by wire transfer to the Administrative
Agent not later than 1:00 P.M. (i) on the Closing Date, with respect to the
Initial Term Loan and (ii) on the Second Amendment Date, with respect to the
Additional Term Loan. Such wire transfers shall be directed to the
Administrative Agent at the Administrative Agent’s Office and shall be in the
form of same day funds in Dollars. The amount so received by the Administrative
Agent shall, subject to the terms and conditions of this Agreement, including
the satisfaction of all applicable conditions in Sections 4.01 and 4.02 and,
with respect to the Additional Term Loan, the conditions precedent set forth in
the Second Amendment, be made available to the Borrowers by delivery of the

3



--------------------------------------------------------------------------------



 



proceeds thereof as shall be directed by a Responsible Officer of the Company
and reasonably acceptable to the Administrative Agent.”
     (d) Section 2.05(b) is amended by replacing the cross reference to “Section
2.07(b)” in the first clause of the first sentence of subsection (b) thereof
with a cross reference to “Sections 2.05(d) or 2.07(b)”.
     (e) Section 2.05 is amended by adding new subsection (d) thereto to read as
follows:
     “(d) Other Mandatory Term Loan Prepayments.
     (i) Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) (beginning with the financial statements
delivered for the fiscal year ended December 31, 2008) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b), if the
Consolidated Leverage Ratio is greater than 1.00 to 1.00, the Borrowers shall
prepay an aggregate principal amount of Loans equal to the excess (if any) of
(A) 25% of Excess Cash Flow for the fiscal year covered by such financial
statements over (B) the aggregate principal amount of Term Loans prepaid
pursuant to Section 2.05(b) (such prepayments to be applied as set forth in
clause (iii) below).
     (ii) Upon the sale or issuance by any Loan Party or any of its Subsidiaries
of any of its Equity Interests, the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clause (iii) below).
     (iii) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(d) shall be applied, first to principal installments of the Term
Loan in inverse order of maturity and second to amounts outstanding under the
Revolving Credit Facility.”
     (f) Section 2.07(b) is amended by replacing the amortization table
contained therein with the following:

          Date   Amount
Monthly, beginning on February 29, 2008 and continuing on the last Business Day
of each month thereafter until the Term Loan Maturity Date
  $ 583,333.33  
 
       
Term Loan Maturity Date
  The remaining Outstanding Amount of the Term Loan

4



--------------------------------------------------------------------------------



 



     (g) Section 6.12(a) is amended by replacing such Section with the
following:
     “(a) Minimum Consolidated EBITDA. Consolidated EBITDA shall not be less
than (i) $6,000,000 for the fiscal quarter of the Borrowers ending December 31,
2007, (ii) $6,300,000 for the fiscal quarter of the Borrower ending March 31,
2008, and (iii) $8,000,000 for each of the fiscal quarters of the Borrowers
ending June 30, 2008 and September 30, 2008.”
     (h) Section 6.12(b) is amended by replacing such Section with the
following:
     “(b) Consolidated Leverage Ratio. Beginning with the Company’s fiscal year
ended December 31, 2008, maintain a Consolidated Leverage Ratio not to exceed
2.00 to 1.00. The Consolidated Leverage Ratio will be calculated at the end of
each reporting period, beginning with the Company’s fiscal year ended
December 31, 2008, for which this Agreement requires the Company to deliver
financial statements, using the results of the twelve-month period ending with
that reporting period.”
     (i) Section 7.07 is amended by replacing such Section with the following:
“7.07 Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition, unless (a) the Person to be (or whose assets are to be) acquired
does not oppose such Acquisition and the line or lines of business of the Person
to be acquired are substantially the same as one or more line or lines of
business conducted by Borrowers and their Subsidiaries, or substantially related
or incidental thereto, (b) no Default or Event of Default shall have occurred
and be continuing either immediately prior to or immediately after giving effect
to such Acquisition and prior to effecting any such transaction, Borrowers shall
have furnished to Agent (i) pro forma historical financial statements as of the
end of the most recently completed fiscal year of the Company and most recent
interim fiscal quarter, if applicable, giving effect to such Acquisition and
(ii) a Compliance Certificate prepared on a historical pro forma basis as of the
most recent date for which financial statements have been furnished pursuant to
Section 4.01(a) or Section 6.01(a) or (b) giving effect to such Acquisition,
which certificate shall demonstrate that no Default or Event of Default would
exist immediately after giving effect thereto, (c) the Person acquired shall be
a wholly-owned Subsidiary, or be merged into a Borrower or any wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquirer shall be any Borrower or any wholly-owned
Subsidiary), and (d) after giving effect to such Acquisition, the aggregate
Costs of Acquisition incurred during the fiscal year in which such Acquisition
is made shall not exceed $25,000,000 (not more than $7,500,000 of which shall be
in cash).”
     (j) The existing Exhibit B-1 to the Credit Agreement is replaced with the
Exhibit B-1 attached hereto.

5



--------------------------------------------------------------------------------



 



     (k) The existing Exhibit C to the Credit Agreement is replaced with the
Exhibit C attached hereto.
     2. Effectiveness; Conditions Precedent. This Agreement and the amendments
to the Credit Agreement herein provided shall become effective as of January 31,
2008 upon satisfaction of the following conditions precedent:
     (a) the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
(i) counterparts of this Agreement, duly executed by the Borrowers, the
Administrative Agent and the Lenders, together with all schedules and exhibits
thereto duly completed;
(ii) a Term Loan Note executed by each Borrower in favor of each Term Loan
Lender;
(iii) a Revolving Loan Note executed by Captira and NEI in favor of each
Revolving Lender;
(iv) a Designated Co-Borrower Request and Assumption Agreement duly executed by
Captira Analytical, LLC, a Delaware limited liability company and a wholly-owned
Subsidiary of the Company (“Captira”), and the Company;
(v) a Designated Co-Borrower Request and Assumption Agreement duly executed by
Net Enforcer’s, Inc., a Florida corporation and wholly-owned Subsidiary of the
Company (“NEI”), and the Company;
(vi) a Security Joinder Agreement (as defined in the Security Agreement)
executed by Captira as required by the terms thereof and of the Credit
Agreement;
(vii) a Security Joinder Agreement (as defined in the Security Agreement)
executed by NEI as required by the terms thereof and of the Credit Agreement;
(viii) a Pledge Agreement Supplement (as defined in the Pledge Agreement) with
respect to the Company’s ownership interests in Captira and NEI, together with
all stock certificates and accompanying stock powers duly executed in blank with
respect to such ownership interest in NEI;
(ix) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officer of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

6



--------------------------------------------------------------------------------



 



(x) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(xi) favorable opinions of counsel to the Loan Parties acceptable to the
Administrative Agent addressed to the Administrative Agent and each Lender, as
to the matters set forth concerning the Loan Parties and the Loan Documents in
form and substance satisfactory to the Administrative Agent;
(xii) evidence that the Administrative Agent, for the benefit of the Lenders,
holds a perfected, first priority Lien in the Collateral (subject to no other
Liens except Permitted Liens);
(xiii) certificate of a Responsible Officer of the Company certifying that (a)
contemporaneously with and immediately upon the effectiveness of this Agreement,
the Purchase Transaction has been consummated in accordance with the Purchase
Transaction Documents without amendment or waiver of any of the material terms
or conditions thereof except as shall have been disclosed to and approved by the
Administrative Agent and (b) attached to such certificate are duly executed
copies of the Transaction Documents;
(xiv) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, or
the Required Lenders reasonably may require;
     (b) the Borrowers shall deliver to the Administrative Agent evidence that
all insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect; and
     (c) all fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).
     3. Effectiveness; Conditions Subsequent. The continued effectiveness of
this Agreement and the amendments herein provided shall be subject to the
satisfaction of the following conditions subsequent within 30 days of the date
hereof:
     (a) the Administrative Agent shall have received from Captira and NEI fully
completed schedules to their respective Security Joinder Agreement referred to
in Section 2(a)(vi) and (vii) hereof, respectively, in each case in form and
substance satisfactory to the Administrative Agent; and

7



--------------------------------------------------------------------------------



 



     (b) the Loan Parties shall deliver all Perfection Documents (as defined in
the Security Agreement), take all Perfection Action (as defined in the Security
Agreement), and do or cause to be done all things required by the Pledge
Agreement with respect to Pledged Interests, in each case as the Administrative
Agent shall request (in accordance with the terms of the Loan Documents).
     For the avoidance of doubt, any failure by the Company or its Subsidiaries
to satisfy any condition subsequent set forth in this Section 3, and such
failure has not otherwise been waived or consented to by the Administrative
Agent (including an extension of time for satisfaction of any such conditions
subsequent), shall constitute an Event of Default.
     4. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The representations and warranties made by each Loan Party in Article V
of the Credit Agreement and in each of the other Loan Documents to which such
Loan Party is a party are true and correct on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date;
     (b) Since the date of the most recent financial reports of the Company and
its Subsidiaries delivered pursuant to Section 6.01 of the Credit Agreement, no
act, event, condition or circumstance has occurred or arisen which, singly or in
the aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
     (c) The Persons constituting Borrowers after giving effect to the
effectiveness hereof (and assuming satisfaction of the conditions subsequent set
forth in Section 3 of this Agreement) are all Persons required to be Designated
Co-Borrowers under Section 6.13 of the Credit Agreement.
     (d) This Agreement has been duly authorized, executed and delivered by the
Borrowers and constitutes a legal, valid and binding obligation of such parties,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
     (e) After giving effect to this Agreement, no Default or Event of Default
has occurred and is continuing.
     5. Entire Agreement. This Agreement, together with all the Loan Documents,
that certain consent and waiver letter dated August 25, 2006 from Bank of
America, N.A., as Lender, to the Company, and that certain consent letter dated
November 2, 2007 from Bank of America, N.A., as Lender, to the Company
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such

8



--------------------------------------------------------------------------------



 



promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Agreement may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.
     6. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms, as modified
by (i) that certain consent and waiver letter dated August 25, 2006 from Bank of
America, N.A., as Lender, to the Company and (ii) that certain consent letter
dated November 2, 2007 from Bank of America, N.A., as Lender, to the Company.
     7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.
     8. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the Commonwealth of Virginia
applicable to contracts executed and to be performed entirely within such
Commonwealth, and shall be further subject to the provisions of Section 10.13 of
the Credit Agreement.
     9. Enforceability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
     11. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrowers, the Administrative Agent and each of the
Lenders, and their respective successors, legal representatives, and assignees
to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
[Signature pages follow.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

              BORROWERS:
 
            INTERSECTIONS INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CREDITCOMM SERVICES LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            INTERSECTIONS HEALTH SERVICES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            INTERSECTIONS INSURANCE SERVICES INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CAPTIRA ANALYTICAL, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



              NET ENFORCERS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:
 
            BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF TERM LOAN NOTE
January 31, 2008
     FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby, jointly and
severally, promise to pay to                      or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Term Loan from time to time made by the
Lender to the Borrowers under that certain Credit Agreement, dated as of July 3,
2006 (as amended by Amendment No. 1 to Credit Agreement dated November 29, 2007,
Amendment No. 2 to Credit Agreement dated as of the date hereof, as further
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.
     The Borrowers, jointly and severally, promise to pay interest on the unpaid
principal amount of each Term Loan from the date of such Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
     This Term Loan Note is one of the Term Loan Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Term Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Loan Note and
endorse thereon the date, amount and maturity of its Term Loans and payments
with respect thereto.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Loan Note.

 



--------------------------------------------------------------------------------



 



     THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF VIRGINIA.

              INTERSECTIONS INC.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CREDITCOMM SERVICES LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            INTERSECTIONS HEALTH SERVICES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            INTERSECTIONS INSURANCE SERVICES INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CAPTIRA ANALYTICAL, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            NET ENFORCERS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



TERM LOANS AND PAYMENTS WITH RESPECT THERETO

                          Amount of                 Principal or   Outstanding  
      Amount of   Interest Paid   Principal Balance     Date   Loan Made   This
Date   This Date   Notation Made By                                            
         

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     , _____
To:      Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of July 3,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Intersections Inc., a Delaware corporation
(the “Company”), each Subsidiary of the Company from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                         of the Company, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrowers, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.
     3. A review of the activities of the Company and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Loan Parties have
performed and observed all its Obligations under the Loan Documents, and
Exhibit C
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrowers contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , ___.

              INTERSECTIONS INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit C
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the Compliance Certificate
Financial Statements
(see attached)
Exhibit C
Form of Compliance Certificate
Schedule 1

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                     (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.   Section 6.12(a) — Minimum Consolidated EBITDA.       (For each Fiscal
Quarter of the Company ended on each of December 31, 2007, March 31, 2008,
June 30, 2008 and September 30, 2008)

                     
 
  A. Consolidated EBITDA for the quarter ending on the above date (calculated
pursuant to Item II. B. below):       $        
 
                   

          Minimum Permitted Fiscal Quarter Ended:   Amount:
December 31, 2007
  $ 6,000,000  
March 31, 2008
  $ 6,300,000  
June 30, 2008 and September 30, 2008
  $ 8,000,000  

II.   Section 6.12(b) — Consolidated Leverage Ratio.       (For each fiscal
period of the Company ending on or after December 31, 2008)

                         
 
  A.   Consolidated Total Funded Debt at Statement Date:       $        
 
          ™               
 
  B.   Consolidated EBITDA for the 12 month period ending on above date
(“Subject Period”), as adjusted pursuant to Sections 1.07(a) and (b):          
     

                             
 
    1.     consolidated net income:       $        
 
                           
 
                           
 
    2.     income from discontinued operations and extraordinary items:       $
       
 
                           
 
                           
 
    3.     loss from discontinued operations and extraordinary items:       $  
     
 
                           
 
                           
 
    4.     income taxes:       $        
 
                           
 
                           
 
    5.     interest expense:       $        
 
                           
 
                           
 
    6.     depreciation, depletion, amortization, impairment of goodwill,
write-down of intangibles, and the amortization and expensing of non-cash
stock-based compensation:       $        
 
                           

Exhibit C
Form of Compliance Certificate
Schedule 2

 



--------------------------------------------------------------------------------



 



                             
 
    7.     Screening adjustment       $        
 
                           
 
                           
 
    8.     Consolidated EBITDA (Lines I.B.1. — 2. + 3. + 4. + 5. + 6. — 7.):    
  $        
 
                           

             
 
C.   Consolidated Leverage Ratio (Line I.A ÷ Line I.B.8):                       
to 1.00  
 
           
 
       Maximum permitted:   2.00 to 1.00  

III.   Section 6.12(c) — Consolidated Fixed Charge Coverage Ratio.

                 
 
  A.     Consolidated Cash Flow for Subject Period, as adjusted pursuant to
Sections 1.07(a) and (b):        

                             
 
    1.     net income, after income tax:       $        
 
                           
 
                           
 
    2.     income from discontinued operations and extraordinary items:       $
       
 
                           
 
                           
 
    3.     loss from discontinued operations and extraordinary items:       $  
     
 
                           
 
                           
 
    4.     depreciation, amortization and other non-cash charges:       $      
 
 
                           
 
                           
 
    5.     interest expense on all obligations:       $        
 
                             
 
    6.     dividends, withdrawals and other distributions (to include stock
buybacks):       $        
 
                           
 
                           
 
    7.     unfinanced capital expenditures:       $        
 
                           
 
                           
 
    8.     Screening adjustment:       $        
 
                           
 
                           
 
    9.     Consolidated Cash Flow                
 
          (Lines II.A.1. — 2. + 3. + 4. + 5. — 6. — 7. — 8.):       $        
 
                             
 
B.   Consolidated Fixed Charges for Subject Period:                  
 
    1.     Current portion (scheduled principal) of long term debt as of the
above date:       $        
 
                           
 
                           
 
    2.     Current portion (scheduled principal) of capitalized lease
obligations as of the above date:       $        
 
                           
 
                           
 
    3.     interest expense on all obligations during the Subject Period:      
$        
 
                           
 
                           
 
    4.     Ordinary Dividends paid during the Subject Period:       $        
 
                           
 
                           
 
    5.     Consolidated Fixed Charges (Lines II.B.1. + 2. + 3. + 4.):       $  
     
 
                           

Exhibit C
Form of Compliance Certificate
Schedule 2

 



--------------------------------------------------------------------------------



 



               
 
  C.   Consolidated Fixed Charge Coverage Ratio:      
 
             
 
      ((Lines II.A.9. ÷ II.B.5.)                        to 1.00  
 
             
 
      Minimum permitted:   1.25 to 1.00  

Exhibit C
Form of Compliance Certificate
Schedule 2

 